         Case 6:20-cv-00251-ADA Document 86 Filed 05/10/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 DROPBOX, INC.,

                       Plaintiff/Counter-
                       Defendant,
                                                        Civil Action No.: 6:20-cv-00251-ADA
        v.

 MOTION OFFENSE, LLC,

                       Defendant/Counter-
                       Plaintiff.

                                        STIPULATION

       IT IS HEREBY STIPULATED by Plaintiff Dropbox, Inc. and Defendant Motion Offense,

LLC that the scheduling order is amended to extend the current May 26, 2021 deadline to serve

final infringement and invalidity contentions to June 16, 2021.

       This stipulated amendment to the Agreed Scheduling Order and the June 16, 2021 deadline

to serve final infringement and invalidity contentions does not change or affect the trial date or

other deadlines established by the parties’ Motion for Agreed Scheduling Order, which was

entered by the Court’s April 7, 2021 Order (Dkt. 85).

Dated: May 10, 2021

/s/ Timothy Devlin                                    /s/ J. Stephen Ravel
Timothy Devlin (No. 4241)                            J. Stephen Ravel
Derek Dahlgren (pro hac vice)                        Texas State Bar No. 16584975
Alex Chan (Texas Bar No. 24108051)                   KELLY HART & HALLMAN LLP
Cory Edwards (pro hac vice)                          303 Colorado, Suite 2000
DEVLIN LAW FIRM LLC                                  Austin, Texas 78701
1526 Gilpin Avenue                                   Tel: (512) 495-6429
Wilmington, Delaware 19806                           Email: steve.ravel@kellyhart.com
Tel: (302) 449-9010
tdevlin@devlinlawfirm.com
ddahlgren@devlinlawfirm.com
achan@devlinlawfirm.com
cedwards@devlinlawfirm.com

Attorneys for Motion Offense, LLC
         Case 6:20-cv-00251-ADA Document 86 Filed 05/10/21 Page 2 of 2




                                                    Gregory H. Lantier (pro hac vice)
                                                    WILMER CUTLER PICKERING HALE
                                                    & DORR LLP
                                                    1875 Pennsylvania Avenue
                                                    Washington DC 20006
                                                    Tel: (202) 663-6327
                                                    Email: gregory.lantier@wilmerhale.com

                                                    Monica Grewal (pro hac vice)
                                                    WILMER CUTLER PICKERING HALE
                                                    & DORR LLP
                                                    60 State Street
                                                    Boston, Massachusetts 02109
                                                    Tel: (617) 526-6223
                                                    Email: monica.grewal@wilmerhale.com

                                                    Liv Herriot (pro hac vice)
                                                    WILMER CUTLER PICKERING HALE
                                                    & DORR LLP
                                                    2600 El Camino Real, Suite 400
                                                    Palo Alto, CA 94306
                                                    Tel: (650) 858-6138
                                                    Email: liv.herriot@wilmerhale.com

                                                    Attorneys for Dropbox, Inc.




                               CERTIFICATE OF SERVICE
       I hereby certify that, on May 10, 2021, all counsel of record are being served with a copy

of the foregoing document via the Court’s CM/ECF system in accordance with Local Rule CV-5.


                                                    /s/ J. Stephen Ravel
                                                    J. Stephen Ravel




                                               2
